DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 12/16/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-15 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 and 05/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hisayuki et al (US 2020/017445 – hereinafter “Hisayuki” – foreign priority JP2016-247997 and PCT/JP2017/045863), in view of Tateoka et al (US 2018/0113435)
Regarding claims 1, 13, 14 and 15, Hisayuki discloses a machine teaching terminal (fig. 2: wireless operation system 200 having a wireless operation terminal 150) communicably connected to a machine (e.g. a box making machine shown in fig. 1) so as to be used for teaching the machine within a work area (e.g. sample checking are Ac or Maintenance area Am as shown in figs. 3A-3B) of the machine / the associated machine / the 

    PNG
    media_image1.png
    592
    780
    media_image1.png
    Greyscale

a touch panel (fig. 2: touch panel 71) configured to accept input performed by a worker (e.g. operator) (see [0010] disclosing a wireless operation terminal including inputting means that inputs an operation instruction to cause a machine to execute a predetermined operation and wireless transmitting means that wirelessly transmits the operation instruction input from the inputting means); 
(touch panel 71) (see [0010, 0018] disclosing the inputting means);
an abnormality detection part configured to detect an abnormal state on the basis of the detection by the input detection part (see [0128] disclosing the determination push button 80a1 and the emergency stop button 80a3, which are provided to the operation device 80a in the first embodiment, are displayed as a decision key 71a and an emergency stop key 71b on the touch panel 71. This means that the inputting means and the emergency stop means of the present invention are configured by the decision key 71a and the emergency stop key 71b being soft keys displayed on the touch panel 71, respectively. The decision key 71a and the emergency stop key 71b are always displayed on the touch panel 71 even if the displaying on the touch panel 71 is switched.); and
………………………….. 
Hisayuki does not discloses expressly the feature of an abnormal signal transmission part configured to transmit, in a case where the abnormality detection part detects the abnormal state, a signal indicating the abnormal state to the machine.  
However, in the same field of endeavour or analogous art, Tateoka teaches the claimed features implemented in an emergency stop system of a mobile device 2 for controlling a machine robot 103. Tateoka further teaches the transmission of an emergency stop signal (see at least [0056-0058] disclosing the emergency and non-emergency situations and the related signal transmission). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hisayuki to include the idea of having a wireless transmitting part in the robot control device in case of a detected emergency situation, as taught by Tateoka for the benefit of having a low-cost and convenient emergency stop system which can reliably perform an emergency stop of a robot or a CNC machine tool operated by a mobile device.
Regarding claim 7, Hisayuki/Tateoka discloses as discussed above in claim 1. Hisayuki further discloses the machine teaching terminal (operation terminal 200/150) comprising: 
a safe input area output part configured to output, to a display, a safe input area corresponding to a range allowing the worker to perform input indicating being in a safe input state (see at least [0112] disclosing in cases where the wireless operation terminal 150 is positioned in the maintenance area Am of the printing part 2d, the operation target part of the operation by the wireless operation terminal 150 is only the printing part 2d, and accordingly, the wireless operation terminal 150 is restricted to making an operation and an adjustment directed only to the printing part 2d. Consequently, in cases where an operator carrying the wireless operation terminal 150 is in the maintenance area Am of the printing part 2d, for example, the operator is not allowed to operate the printing part 2c via the wireless operation terminal 150 even if another operator is in the maintenance area Am of the printing part 2c, so that safety of the other operator positioned around the maintenance area Am of the printing part 2c can be ensured.), 
wherein the abnormality detection part detects the abnormal state in a case where an input path formed by the continuous input detected by the input detection part moves from the safe input area to an outside of the safe input area (see at least [0128-0129] disclosing the inputting means and the emergency stop means of the present invention are configured by the decision key 71a and the emergency stop key 71b being soft keys displayed on the touch panel 71, respectively. The decision key 71a and the emergency stop key 71b are always displayed on the touch panel 71 even if the displaying on the touch panel 71 is switched. [0129] Time periods of touch to determine that the decision key 71a and the emergency stop key 71b are turned on are preferably set to be long in a range not impairing the operability so that the keys are turned on by unintentional touch of a finger.).  
Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2021/0078182 to Watanabe et al, which is directed to corresponding to the setting to the teaching mode, the operation controlling module 42 suspends the control of the robot 11 and the peripheral equipment 12 in accordance with the operation program, and sequentially controls the operation of the robot 11 based on the operation command inputted manually by the worker. Thus, for example, in a state where the operation command is not given immediately after the worker takes up the portable information terminal 2 held by the cradle 3, the manufacturing unit 10 stops. That is, in an emergency, the manufacturing unit 10 can be emergently stopped by taking up the portable information terminal 2 from the cradle 3. [0051] Then, the worker takes up the portable information terminal 2 from the cradle 3, grips the portable information terminal 2 in the portrait orientation with one hand, and stands at an arbitrary position around the robot 11 so as to teach the robot 11. Therefore, the worker can teach the robot 11 while watching it from a position easy to see the operation of the robot 11, and thereby, the teaching can be performed efficiently. 
2. – US 5,937,143 to Watanabe et al, which is directed to The robot teaching pendant 10 comprises the graphic display device 40, and an 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B